Whiteield, O. J.,
delivered the opinion of the court.
The case made by the amended bill is plainly one for an answer, not for a demurrer.
It is distinctly alleged that it was the intention of both parties to convey four hundred and seventy acres, estimated as the acreage of exemption and dower.right in about twelve hundred acres owned by the husband at his death- that this was to be in one body, the purpose being to enlarge the dower interest therein to an estate in fee; that the $600 were paid for that, and received for that; and that complainant now only has about two hundred and forty acres of .the four hundred and seventy which it was the intention to convey, the rest being with*811held from ber; that of the land conveyed to her S. E. J and E. -J of S. W. of S. -j[, never were conveyed by the sheriff’s deed. In short, the allegation is that Mrs. Person intended to convey, and appellant to receive, four hundred and seventy acres in one body, being the land to which complainant was entitled as dowress, and on which she and her family had all the while been living ; and that to secure the enlargement of a life estate therein into a fee simple, she paid, and Mrs. Person received and retains, six hundred dollars. That is the plain gravamen of the bill, and the deed looked to does not estop it.
If nothing else were true, is certainly is true that the bill states a good case for relief as to a proportionate part of the purchase money,, as against Mrs. Person. See the authorities in brief of counsel for appellant, especially Wilson v. Cox, 30 Miss., 136, and Hull v. Watts, 95 Va., p. 10. As the demurrer is general, it should have been overruled on that ground, at all events. But it should have been overruled on both grounds on the allegations of this bill.
As to the guardian, it is distinctly alleged that he and said minors had knowledge that a portion of the land described in said mortgage was the land of complainant. This averment calls for an answer, not a demurrer.

Reversed, demurrer overruled, and cause remanded, with leave to answer in thirty days from the filing of the mandate in the court below.